         Case 1:18-cv-09659-SDA Document 30 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Maria Ruiz,                                                           5/27/2020

                                Plaintiff,
                                                             1:18-cv-09659 (SDA)
                    -against-
                                                             ORDER
 Commissioner of Social Security,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       No later than June 10, 2020, Plaintiff shall file a Memorandum of Law in support of her

motion for attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412. (See ECF No.

28.) Defendant shall file a response no later than June 24, 2020.

SO ORDERED.

DATED:         New York, New York
               May 27, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
